Citation Nr: 1743198	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  17-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right calcaneus osteomyelitis (claimed as loss of use, right foot). 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to May 1948.

This matter comes before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) dated in March 2015 and September 2016.  The Veteran filed timely appeals of his claims to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected right calcaneus osteomyelitis has not been productive of involucrum or sequestrum, with or without discharging sinus. 

2.  The Veteran's service-connected disabilities render him unable to independently perform daily functions of self-care as to be in need of regular aid and attendance.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected right calcaneus osteomyelitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5000 (2016). 

2.  The criteria for SMC based on aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2016); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2016); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. § 4.3. 

Osteomyelitis is rated under Diagnostic Code 5000, which pertains to acute, subacute, or chronic osteomyelitis.  A 30 percent rating is assigned for osteomyelitis with definitive involucrum or sequestrum, with or without discharging sinus.  A 60 percent rating is assigned for frequent episodes of osteomyelitis with constitutional symptoms.  A 100 percent rating is warranted for osteomyelitis of the pelvis, vertebrae, or extending into major joints, or with multiple localization or with long history of intractability and debility, anemia, amyloid liver changes, or other continuous constitutional symptoms.  38 C.F.R. § 4.71a, 5000.

Note (1) to Diagnostic Code 5000 directs that a rating of 10 percent, as an exception to the amputation rule, is to be assigned in any case of active osteomyelitis where the amputation rating for the affected part is no percent.  This 10 percent rating and the other partial ratings of 30 percent or less are to be combined with ratings for ankylosis, limited motion, nonunion or malunion, shortening, etc., subject, of course, to the amputation rule.  The 60 percent rating, as it is based on constitutional symptoms, is not subject to the amputation rule.  A rating for osteomyelitis will not be applied following cure by removal or radical resection of the affected bone.  

The evidence in this case consists primarily of a VA examinations dated in February 2015 and September 2016, in addition to surgical and outpatient treatment records.  

The evidence in this case indicates that the Veteran has a right calcaneus osteomyelitis that has been resistant to healing, and recently became infected again.  VA medical treatment records show long-term inpatient treatment of a non-healing wound of the right foot in 2014 and 2015.

As of examination in February 2015, the Veteran was noted to be at a care facility with IV antibiotics via a PICC line to assist in the healing process.  Due to the medication being given via PICC line, this has to be done by specially trained medical personnel.  The veteran needed specialized dressing changes to attend to the right calcaneal wound.  

In order to determine the current severity of the Veteran right calcaneus osteomyelitis, the Veteran was afforded a VA examination dated in September 2016.  The Veteran's claims file was reviewed in connection with the examination and report.  The Veteran was diagnosed with osteomyelitis of the right foot status post debridement.  The severity was indicated to be mild.  The recent debridement with fasciotomy was indicated to have been performed in 2016.  The Veteran was also noted to have left below the knee amputation from an accident in 1947.  On examination, the Veteran's heel was closed with callous and no cellulitis.  He had poor weight bearing and was wheelchair bound most of the time.  The Veteran was noted to have loss of heel cup tissue.  He was also indicated to have multiple right foreleg surgical scars; the heel closed by secondary intention.  Scars measured length of 20 cm by width of 1 cm.  The examiner found the functional impact was indicated to be wheelchair bound, but that the functional impairment was not such that no effective functions remained other than that which would be equally well service of an amputation with prosthesis.  Contributing factors to disability were indicated to be pain on movement and weight bearing, deformity, disturbance of locomotion, and interference with standing.  The examiner offered an opinion that the Veteran did not have a loss of use for his right foot.  He was wheelchair bound, but there was still sensation, and the Veteran is able to move the right foot.  

Following a review of the relevant evidence of record, which includes VA treatment records, examination, and the Veteran's own statements, the Board concludes that the Veteran is not entitled to a rating in excess of 20 percent for his right calcaneus osteomyelitis.  While the Veteran has been noted to have recent treatment for infection in the past five years, the evidence did not indicate that the condition was productive of definitive involucrum or sequestrum, with or without discharging sinus, or frequent episodes with constitutional symptoms.  As the record fails to demonstrate discharging sinus or other evidence, a higher rating under Diagnostic Code 5000 for osteomyelitis is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment. It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the veteran be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a veteran has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352 (a). 

In this case, the Veteran contends that he has restricted functioning due to his service-connected left below the knee amputation, and right calcaneus osteomyelitis and right ankle disabilities.  The Veteran asserts that he cannot prepare his own meals and needs assistance in bathing and tending to other hygiene needs.  Ambulatory aids or assistance of another person is required for locomotion.  
VA medical treatment records show long-term inpatient treatment of a non-healing wound of the right foot in 2014 and 2015.

In order to determine whether the Veteran's service-connected conditions have resulted in the need for the aid and attendance of another person to perform the personal function necessary for daily living, the Veteran was afforded a VA examination dated in February 2015.  The Veteran was noted to have right calcaneus osteomyelitis that has been resistant to healing, and recently became infected again.  As of the date of the examination, the Veteran was noted to be at a care facility with IV antibiotics via a PICC line to assist in the healing process.  Due to the medication being given via PICC line, this had to be done by specially trained medical personnel. 

The Veteran needed specialized dressing changes to attend to the right calcaneal wound.  Due to the Veteran's left below the knee amputation, he was indicated to have decreased balance and needed assistance for transferring positions.  The examiner indicated that the Veteran had to put all his weight onto the right foot, which was acutely infected.  The examiner also noted that the Veteran needed assistance with bathing and preparing meals.  He was unable to travel alone, and had to have assistance if leaving the facility.  Due to the following reasons, the examiner found that the Veteran's service-connected disabilities alone to include, left below knee amputation and right calcaneus osteomyelitis, rendered him unable to attend to the necessary activities of daily living. 

The Veteran was also afforded  VA foot examinations dated in September 2016.  The Veteran's claims file was reviewed in connection with the examination and report.   The Veteran was diagnosed with osteomyelitis for the right foot status post debridement.  The severity was indicated to be mild.  The recent debridement with fasciotomy was indicated to have been performed in 2016.  The Veteran was also noted to have left below the knee amputation from an accident in 1947.  On examination, the Veteran's heel was closed with callous and no cellulitis.  He had poor weight bearing and was wheelchair bound most of the time.  The Veteran was noted to have loss of heel cup tissue.  He was also indicated to have multiple right foreleg surgical scars; the heel closed by secondary intention.  Scars measured length of 20 cm by width of 1 cm.  The examiner found the functional impact was indicated to be wheelchair bound, but that the functional impairment was not such that no effective functions remained other than that which would be equally well service of an amputation with prosthesis.  Contributing factors to disability were indicated to be pain on movement and weight bearing, deformity, disturbance of locomotion, and interference with standing.  The examiner offered an opinion that the Veteran did not have a loss of use for his right foot.  He was wheelchair bound, but there was still sensation, and the Veteran is able to move the right foot.  

Upon review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that entitlement to SMC based on aid and attendance is warranted in this case.  The evidence indicates that the Veteran service-connected right calcaneus osteomyelitis, right ankle, and left below the knee amputation have resulted in the need for specialized care and dressing changes, decreased balance and the need for assistance in transferring positions.  The February 2015 examiner indicated that the Veteran had to put all his weight onto the right foot, which at the time was acutely infected.  The examiner also noted that the Veteran needed assistance with bathing and preparing meals.  He was unable to travel alone, and had to have assistance if leaving the facility.  Due to the following reasons, the examiner found that the Veteran's service-connected disabilities alone, to include, left below knee amputation and right calcaneus osteomyelitis, rendered him unable to attend to the necessary activities of daily living. 

Thus, based on the evidence presented above, and resolving all reasonable doubt in the appellant's favor, the Board finds that special monthly compensation based on the need for regular aid and attendance for the entire period on appeal is warranted.

As special monthly compensation based on aid and attendance is a greater benefit than special monthly compensation at the housebound rate, and there are no additional service-connected disabilities rated totally disabling that are separate and distinct from those forming the basis of the grant for special monthly compensation based on aid and attendance, the issue of entitlement to special monthly compensation at the housebound rate during this period is moot.  Cf. 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(s); see also Adjudication Procedures Manual M21-1, Part II.2.B.1.g (September 19, 2017) (A grant of SMC based on aid and attendance renders the issue of housebound moot for the same type of benefit (either SMC or SMP) since aid and attendance is the greater benefit).  


ORDER

An evaluation in excess of 20 percent for right calcaneus osteomyelitis is denied.

Entitlement to SMC based on aid and attendance is granted. 




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


